El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
La sentencia contra la cual se ha interpuesto el presente recurso de apelación fué registrada en la Corte de Distrito de Mayagüez el 25 de febrero de 1907. La apelación se anotó en 3 de' abril de 1907, alegándose por primera vez que la ape-lación no fué establecida en tiempo. Sostiene el apelante que al preparar la exposición del caso lo mismo que en otros pro-cedimientos en el tribunal inferior, el apelado estuvo confor-me con la demora. En otras palabras, que la rebeldía era de tal carácter que el apelado había renunciado' á su,derecho á discutir la cuestión de competencia de la corte, por su silen-cio y conformidad. Con respecto á este punto hay alguna con-tradicción entre las autoridades dejos diferentes Estados; la alegación del apelante parece estar de acuerdo con la práctica del Estado de New York, pero en el caso de González v. Principe et al., resuelto en 26 de’abril, 1906, resolvimos que el punto de si una apelación había sido interpuesta en tiempo ó no en-*245volvía una cuestión de competencia, debiendo ser interpreta-dos estrictamente los estatutos que fijan el tiempo "dentro del cual deben interponerse las apelaciones. Y citamos y segui-mos las reglas de procedimiento de la Corte Suprema de los Estados Unidos y' las del Estado de California.
Entendemos que el caso de González v. Principe et al. es al que debemos atenernos en la presente apelación. No se lia cumplido con los requisitos que exige la sección 295 de la Ley de Enjuiciamiento Civil por lo que debe desestimarse la apela-ción.

Desestimada.

Jueces concurrentes Sres. Presidente Quiñones y Asocia-dos, Hernández y MacLeary.
El Juez Asociado Sr. Figueras, no intervino en la resolu1 ción de este caso.